. Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 1 of 62

STEVEN ERIC GOULD eee

Name LCD ~~!

. OE ERED ae
330 S. Casino Ceriter Blu ul OU SEL: TEL OE RECO
Las Vegas.,Vevack F4/o |

Sut JULRCS. Soveres git,

   

  

 

JAN = 202

 

Plaiatitf as SECURED PARTY’

 

ee pat hiol COURT
Gren US Di oF HEAD ‘hn efit ;

UNITED STATES DISTRIC®:COuU- ~ ins
DISTRICT OF NEVADA

a 33

 

 

 

2:21-cv-00045- -
STEVEN ERIC Gout, DAS-APG-NJK
Plaintiff Case No
(Supplied by Clerk of Court
VS.
CIVIL RIGHTS COMPLAINT

TRENTTY SENMVICE S .. PURSUANT TO

42 U.S.C. § 1983
GRouP,ET AL. , AND

 

42 USC. FLOCO

 

, DEMANC AMouKnT $30.,000

 

 

 

Defendant(s). JURY TRIAL DEMANDED

 

 

A. JURISDICTION

1) This complaint alleges that the civil rights of Plaintiff, STEVEA/ ERacK GOULD,
(print plaintiff's name)

 

s La S Ves qs UN exact @, were violated by

the actions of the below-named individuals that were directed against Plaintiff at

Las \V/leyas capprex/mate.

V Vv
CLAMC COUMTY DETENTEQY CEIVIEr on the following dates:
(institution/city where violation occurred)

 

Betweeu , 172 3-Zolq_,and_( 2.~3l-Z0Z90 . (all claims)
(Claim 1) (Claim 2) (Claim 3)

Revised 7/8/19 (1)
2)

3)

4)

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 2 of 62

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

works or 330 S. Casino Ceviter Blvd,
Defendant TRIWVETY Seuices GReup resides at Las Vegas. NV FI/o] _, and is
(full name of first defendant) (address of first defendant)

employed as GA Co yporatiowy . This defendant is sued in_ his/her

(defendant’s position and title, if any)
ovate acl for

X individual \ (ome Capacity. (€486k pne or both.) Explain how this defendant was acting

under color of law: Defe hut Violated the. ay ‘f riaglxts achcf / SF,
Comsti tutiouw of The United States o fF Améncan ArmerclineutS

Lanud/o- € aud the. Religinas Land Use Lnstititlan|eccl
pend log fant aE PAW),

320 S. Casino Ceuter Ble),
Defendant Rawamra Logeaur (ist at Las Vecas. NIV BAIO/ _, and is
employed as K ite bheu Lio sou Offfeer~ This defendant is sued in his/her

NM individual x official capacity. (Check one or both.) Explain how this defendant was acting

 

under color of law: Deferdiut Violifed the Civil rialits acfof (SF,
cousttufion of the Uuited States of AmeAca., Arueurclnevits

Laud lore § auc the. Le ligin4s ber! Use Lust tittovedizeA
Pevsous Act Ch. CE, PA, )

Defendant avime le fo, e/ resides at Les Vesers., AVY SF/0], and is

employed as Kitchen Supervisor> This defendant is sued in his/her

othe capecit¥ acl oe

x individual S< (official capacity. Gggaaie =a) Explain how this defendant was acting

 

under color of law: Deferrlant Vipladbed th e. Civil molits Act
of (SH., Coustitutian of The United States of Aneta.

Atweudments | and for ¥ aud the fe f'sforr Lane
Use Dustitihoualieed Persons Ack CR.L.UE.PA,)
5)

6)

7)

8)

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 3 of 62

worksor\ 330 S. Casino Ceuter Blve,
Defendant Epnouiie. Harve y| resides at Las Vesns VV BI los, and is
employed as { ttebhen Su peru. Soy~. This defendant is sued in_ his/her

other ca spect fov—

xX individual Xx! official capacity <2) Explain how this defendant was acting

 

   

under color of law: Defends “ite violated the. Civ [ fUegbits Actof | SFL,
coustitution of The United States of AveAca., Amevelmevits

| and/ov- ¥ auto the. Religious barveel Use Dict thal: ‘zed
Persons Act? Ch, CL.u,L. a
330 S. Casfuce Cevifey~ Bled,

Defendant FE, Meudo ZQ eee at ov) Las Veops, MV 87/0] , and is

employed as K itTeheu St ayer Sor. This defendant is sued in_ his/her

 

_X individual _X (official capacity. GREETS

under color of law: Defeproluit Vviokgted the. Cr vil hia hts Act
OF 18Fl, Coustitutioun of fhe United States ofFAmervtca.

Ameviodmerits laud for € and the. Neli gus Laud Use.
Tastiththonalieed Peursous Act, C/l. LL. UEP. A. )

Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(a)(3) and 42 U.S.C. § 1983. If you wish to
assert jurisdiction under different or additional statutes, list them below.

“#2, U.S5.C, Zooo

) Explain how this defendant was acting

 

B. NATURE OF THE CASE

Briefly state the background of your case.

Plaintiff asserts that defeideuts violited

bus rights unde the Civil Rights Acfof [8 FL, tus.9,
United States cousttition. Awenuduerts larcd/our F

quel [0.L.ULPA by will Pally feu'l/ Leacy te prowicle Pleuist FO
with, les itinete Kosher bre-cil's wl, cb couforn Te

Flat tts Sstseeis: Ly be belo re licghous be li efcs, potent.
def; led Platt ¥lrs book: v4 of parity ¥oa asig ph srcal

rey uy, aud subst

[ly urchin eo Plewvith

exercise of relisfouby serving Foods That were ret Kos hey:

(3)
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 4 of 62

Cc. CAUSE(S) OF ACTION
CLAIM 1
The following civil rights have been violated: Cr vil ker abts Actof { STL,

consti Tutors of the United States of Arerka. Ame Imevits

| and /ov~ © aud the. Nef grou.s Locvrel Use. tustitutional/ ze
Persous Act (RLU, P AL)

Supporting Facts: [Include all facts you consider important. State the facts clearly, in
your own words, and without citing legal authority or argument. Be sure you describe
exactly what each specific defendant (by name) did to violate your rights].

Between the. Following Li : :
Septembey- 2S.20/9 gud December 3 I. 2020
Defeuchuts TRINITY SERVECES GRouP,
Ramone Logan, Carmel Ford, Emouyse. Harvey,
awl F, Mendoza weve all w ‘Mally delibevately
ud Hered Farwell Plaintiffs sincerely Lel-l
Ke Migros beliefs AS al| defenolevits de privecl
Plaivitz€€ Proven the free. execs € of
a" religion " Dudaisr” Defeudusts Viokited
the United states Coushifutroun. Anwendneits
| aud far x quel the. fleligious Lendl Use
Dus tttitior lized Pevrsous Act here often
(a LUL.PA,) ) by (haposiiag aD substauti [
burden, on Platub£ Fe religions exercise.

 

Deteudausts all bad kvroledye_{ [i which
[Labhianjic. Kosher Certification va 5 lacking

however— they sevvecd ov allosed Pe mht l
co fe) ~“ o a - ow NO _ ’

Nh NO NO N ho nN NO NO — = — —_— — = — = = =
~“ o oa & oO N = o © oC ~“ oO oi & Oo N = oS

N
©

 

 

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 5 of 62

to be. served feods which were_
hot [Coshew Said cle teudauts were
willfully delibevately fudiflevent ov
several occ oss(ous when Platutvtt
Wwe S rovidec} meals Cousisting of

the. lowtiag un-leosher produchs :

[,\ Sey, Z.) genetically mod Lec frurts
and (ovr vegetables., 3.) enriched white bread]

Lp ) ice. S. ) poste . 6.) ma shed potatoes,

Hh ) beaus ot Va rYou_s Varieties Zjopple sauce,
and othey— unholy Foods which ave vot
Kosher 1 Violations of ICos ber bw.

Defeudeuts all deprived PlatnfifE of
peceiving Wholesane 4 Proper ancl rf

Kosher meals as the. dret lacks

nutritive value aud was deficient ru
daivy products, Fish ny beet. chicken.
wheat, Tur leey aul whole. Fruits quel

vegetables,

Defevndauts a | / coutributed fo Violating
the. United States Coust frittioun, Anede
which states fu port:  C ougress
shal] malce. ho low respecting any
establishmect of religrou ov (tS free

exercise theresf” by willfully acting
malicious and Ael/ berate ly och: Chere
to wea Platrhte aS menttroued it the foregai

(5)

 
© oO “ Oo or Bb wo Nh = ,

NO NO NO NO NO NO NO NO — a = = —_ = = = = _
N o oa & oo No = oO © © ~ a oi wo nN = ©

N
wo

 

 

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 6 of 62

Add /(Houa NY Detfendeut al | hacl krowdeda
that Plarntiff was receiving all of his

hotimeals cold as the. Kosher drefs
WyYeve. prepared betare_ the resutlar
malts fue meals Gud without lRabbiauic
Supervision, Platutrfes Kosher diet
Tray would s/f oun a Ccavt jo the
hallway corridoy— at the CLAnica
CounTY DETENTION CENTEIL for-

seveval hours after avattou caval
before berug served LO. caused

meals fo acg uve covdensalitour
whieh sogks /uto The bread cletroying
(te

pefeudaruts as listed iu Clatita | olf
Ccoutnbuted to the deprivation of Phat Fe
sincerely held refigrous beliefs by falling
To provide shabhahl meals Thus vrolafiug
the. St Aweudmenut and RR. L.u,D-RA.

Defeuda wks WEVCe_ ol | deliberately rvolttereyy-
by willFally Fer liag to provide special
meals on boly days us accovchuce fo

Kosher Laws., Tovah aud Talvaud. Durie
Passovey” Plajfuhitl Wea Ss deprived of

meals [Kosher for~ Passover off in

‘olation of PlainhtttFs sfhcerely held
ne lieyioes he [refs as defendants all

(6)

 
oO oO NN OD GD AB WOW HB |

RO i) bo he) fh i) Nh NO = = = = = = = = = =
~ o o1 & o NO = Oo © oO ~ o oa f w NO = Oo

NO
©

 

 

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 7 of 62

should be belel liable for delrbevete.
fudiffeverce . Violations of the civil
Rights Act of (FI, Coust'tutos ot

the. CU cated States of- Aimrer 71. Amends

| and/or F and (UL. LUE PA.

Although multiple GirieVances were
Filed Lal l clefeudai S [i sted (i Claiva |
were. the proximate Cause, ofall
Violett ats stated (4 the foreg sng
cud mH adel iti ou sal dete ucdaits were.

‘berate ind Phere vit causing oq
Wiyercal idjury as Plainhtes bochy
me defiled of purity oul most rtuch
all day 5 withiu C farm i, Trea the
[| sSuUance. of UM kosher foods. me

deleudauts caused PlatuttttH oO

Ss iPler— ciuel cere Unusual punishwerit]
UU

aud Violated the Sth Amevchneut by
depriwing Plaruttffe of wholesone.

uutntor auc genuine legttiseTe
Kosher mea [s.

("?)

—

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Ww W WWW OW a www sd

 

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 8 of 62

Attach ed to this Civ | Tughits Conphif
is Exhibit Ay Cee Poor Og
(pe ne ee pete
Com Fo a ep
f Meneses esp loyed by pefencest

TREMET Y Sa LUCE S GILloulP.

-—

Plalutitf requests fov— the Follows

relief aS mentione fi section '
OV Page puwmbpev [0 of this cla.

%

NS

WALL REGHIS RESERVED”
DATED: Of-O!1-Zoz/ VOW Erte. .
ucea 2—-Sof
Attorney of recov,
(3) Plaintt as S&euneéo PARTY
(in Soveveign Capac Tym SUETURES

 

 
9)

10)

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 9 of 62

Have you filed other actions in state or federal courts involving the same-er similar facts as
involved in this action? Circle one: Ye or No. If your answer is “Yes,” describe each lawsuit.
(If more than one, describe the others on an additional page answering the following questions.)

a)
b)

c)

d)

e)
f)

Defendants: California Department ft Ci ovetTons. ETA [

ubs, District Couvrtk, Northen Dy vision
Name of court and docket number: “f (f/f CU /S

 

Disposition (for example, was the case dismissed, appealed or is it still pending?):

Pend, ee Settlement adlou- Default Ticloyme it

Issues raised: Viokitiions of the United Stafes
Coustttufron., Armendweuts | aude F VLULP.A, ,
Defendaits prouicled spollecl, expired waen|s to Plait £.,
Approximate date it was filed: Taney 2.Z20/7

Approximate date of disposition: P exc, fA g Cs ee TC }) bore ).

Have you filed an action in federal court that was dismissed because it was determined to be
frivolous, malicious, or failed to state a claim upon which relief could be granted? Circle one: Yes
orNo) If your answer is “Yes,” describe each lawsuit. (If you had more than three actions dismissed
based on the above reasons, describe the others on an additional page answering the following

questions.)

 

Lawsuit #1 dismisséd_as frivolous, malicious, or failed to state a claim:

d)

Defendants:

 

    
    
   
 

Name of court and case nu

 

The case was dismissed because it (circle one): (1) frivolous;

(2) malicious; or (3) failed to state a clai on which relief could be granted.

Issues raised:

 

Approximate date it was filed: \

proximate date of disposition: ~~

(9)

 
   
 

 
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 10 of 62

D. REQUEST FOR RELIEF

I believe I am entitled to the following relief? Meta ry (Cay pe satory )
relief for damages (A the. cuanto ft
30.000. Roi tive. deaynages [A At dinounl
the judge Ow JAS dee proper’ aay

othey- relief thet the. toufor

Jury cle ein POPE re

 

I understand that a false statement or answer to any question in this complaint will subject me to penalties
of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT. See 28
U.S.C. § 1746 and 18 U.S.C. § 1621.

MALL [2KGHTS Reserved”

Stiien Ce. Yeasek ucc 3-501

(name-of person-whe-prepared-er helped (signature of plaintiff) anc/ at tow ey of recor
-prepare-this- complaint if not the-plaintiff} PI latutitf as SECURED PART TH’ fu
Soverergn capac TY 9 Sar TuRnTrs

 

(Gaz)

Of-~O/(-ZozZl
(dated)

@
(1 0)
ELT -A
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 PdgeXteFeel .

 

 

 

; Page |S
Request Number: 278277 Status: CLOSED | Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9C 10 U Current Location: NT 9A 39S
inmate Number: 5734404 Inmate Secondary Number: 1900055596

Stamp . User
Action Detail

10/07/2019 08:09 pm
ORIGINAL REQUEST:

| AM THE AGENT AS ATTORNEY PRESENTING LEGAL MATTERS IN COURT AND AM RESTRICTED BY THIS JAIL
CCDC AND HOUSING SITUATION IN MY EFFORTS TO EXERCISE MY FIRST AMENDMENT RIGHTS TO PETITION
THE GOVERNMENT FOR A REDRESS OF GRIEVANCES IN COURT. | NEED APENPENCIL AT ALL TIMES TO WORK
ON MY LEGAL PETITIONS. MY CONSTITUTIONAL RIGHTS ARE IMPEDED/ RESTRICTED AND | CANNOT ACCESS
THE COURTS AND OTHER LEGAL RELATED RECEIPIENTS WITHOUT READY ACCESS TO A PENPENCIL.

10/08/2019 03:40 pm A16350T

CLOSED:

Because of your housing you are not allowed to have a per/pencil with you at all times. You are given a pen/pencil if you
request one during your free time use only.
12/13/2019 05:47 am

REQUEST HIDDEN
REQUEST HIDDEN
02/20/2020 12:55 pm A6887M
FLAG CHANGED
FLAGGED AS OTHER

 

 

 

Request Number: 282955 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9C 10 U Current Location: NT 9A 39 S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp Action . User
Detail

10/16/2019 01:03 pm
ORIGINAL REQUEST:

| WOULD LIKE TO KNOW WHY ALL KOSHER MEALS ARE SERVED COLD AND WOULD LIKE FOR THE KITCHEN TO
PROVIDE ME MY LUNCH AND DINNER MEALS HOT WITH THE APPROPRIATE CALORIE COUNT FOR MY KOSHER

10/17/2019 06:06 am R12849L
CLOSED:
Trinity does not provide menus as they are subject to change daily.
12/13/2019 05:47 am
REQUEST HIDDEN
REQUEST HIDDEN

 

 

 

02/03/2020 03:13 pm AG6887M
FLAG CHANGED
FLAGGED AS OTHER
Request Number: 284066 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9C 10 U Current Location: NT 9439S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp . User
Action Detail

10/18/2019 12:05 pm
ORIGINAL REQUEST:

| HAVE A GRIEVANCE WITH THE KOSHER KITCHEN. | AM RECEIVING LESS THAN 2500 CALORIES A DAY,
ADDITIONALLY ALL OF MY MEALS ARE SERVED COLD. PLEASE PROVIDE THE APPROPRIATE AMOUNT OF

GUIDELINES.

Page 2 of 7
Case 2:21-cv-00045-APG-NJK Document 6 Filed o8/0si21 EPs FALTAB6D./ A

 

 

 

 

, aAGe _Z)
Request Number: 284066 Status: CLOSED | Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9C 10 U Current Location: NT 9A 39 S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596

Stamp : User
Action Detail
10/22/2019 08:31 am R12849L
CLOSED:
Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your claims and
allegations.
12/13/2019 05:47 am
REQUEST HIDDEN
REQUEST HIDDEN
02/03/2020 03:17 pm A6887M
FLAG CHANGED
FLAGGED AS OTHER
Request Number: 285670 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9C 10 U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp : User
Action Detail

 

10/21/2019 03:25 pm
ORIGINAL REQUEST:

EVERYDAY | AM RECEIVING MY KOSHER MEALS COLD. PLEASE MAKE CHANGES AND DELIVER HOT KOSHER
LUNCH AND DINNER MEALS. THANK YOU...
10/22/2019 08:27 am R12849L

CLOSED:

This seems to be a isolated complaint. Trinity thanks you for your concerns & suggestions! Trinity Food Service Director
notified and will look into your claims and allegations.
12/13/2019 05:47 am

REQUEST HIDDEN
REQUEST HIDDEN

 

 

 

Request Number: 288782 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9D 08 L Current Location: NT 94 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp Action . User
Detail

10/26/2019 11:46 pm
ORIGINAL REQUEST:

PLEASE ALERT THE TRINITY FOOD SERVICE DIRECTOR THAT MY KOSHER LUNCH AND DINNER MEALS HAVE
BEEN AND ARE CONSISTANTLY SERVED COLD. | WOULD LIKE MY LUNCH AND DINNER MEALS HOT... PLEASE

ONLY ONE THAT IS COLD. THANK YOU
11/04/2019 09:22 am R12849L

CLOSED:

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your claims and
allegations. (P)
12/13/2019 05:47 am

REQUEST HIDDEN
REQUEST HIDDEN
02/20/2020 02:18 pm A6887M
FLAG CHANGED
FLAGGED AS OTHER

Page 3 of 7
A
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 rages ree |

 

 

. . age 3)
Request Number: 294131 Status: CLOSED . Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596

Stamp : User

Action Detail
11/05/2019 09:39 pm
ORIGINAL REQUEST:

| GREATLY APPRECIATE YOU LOOKING INTO MY GRIEVANCE REGARDING MY KOSHER MEALS THAT HAVE
BEEN SERVED COLD. SO FAR THERE HAVE BEEN NO CHANGES AND | AM STILL RECEIVING MY LUNCH AND
DINNER MEALS COLD. PLEASE RECTIFY THE ISSUE. ADDITIONALLY | AM STILL NOT RECEIVING 2500 CALORIES
A DAY AND AM HUNGRY AFTER | EAT. WHAT IS MY COURSE OF ACTION AFTER A GRIEVANCE, DO | CONTACT
THE COURT? PLEASE ADVISE...

11/07/2019 07:00 am R12849L

CLOSED:

Trinity thanks you for your concerns & Suggestions! Trinity Food Service Director notified and will look into your claims and
allegations. (P)
12/13/2019 05:47 am

REQUEST HIDDEN
REQUEST HIDDEN

 

 

Request Number: 294362 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39 S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp : User
Action tail
11/06/2019 09:29 am
ORIGINAL REQUEST:

| HAVE SUBMITTED 3 PROPERTY TRANSACTION RECEIPTS WITH 3RD WATCH OFFICERS AT THE 7EF MODULE. |
HAVE REQUESTED MY LEGAL PROPERTY AND HAVE NOT RECEIVED IT. | REQUIRE ALL OF MY LEGAL
PROPERTY, DOCUMENTS, LEGAL MAIL AND ADDRESSES FOR COURT. | AM THE ATTORNEY IN ALL OF MY
ACTIVE CASES AND HAVE A 1ST AMENDMENT RIGHT TO POSSESS THIS MATERIAL. PLEASE DELIVER MY LEGAL
PROPERTY TO ME AS | HAVE COMPLETED SEVERAL PTR FORMS AND SUBMITTED THEM DIRECTLY TO LVMPD
OFFICERS.

11/06/2019 03:30 pm A16350T

GROUP ASSIGNED CHANGED
TO PROPERTY/VISITATION/MAIL
11/07/2019 04:05 am K17860M
RESPONSE:
An officer needs to bring the PTR to the property room to retrieve the items you are requesting.
11/07/2019 08:18 am $9476H
CLOSED:
See above.
12/12/2019 11:42 am A6887M
FLAG CHANGED
FLAGGED AS IN FAVOR OF INMATE
12/12/2019 11:42 am A6887M
ACA CODE CHANGED
ACA CODE MAIL OR CORRESPONDENCE
12/13/2019 05:47 am
REQUEST HIDDEN
REQUEST HIDDEN

 

 

Request Number: 310818 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp . User
Action Detail

 

 

Page 4 of 7
. = ff to t- x*
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 pots Opa

» 7

 

Request Number: 313470 Status: CLOSED — Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39 S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596

 

SIAM Action Detail set
TO TRINITY FOOD SERVICE DIRECTOR... EVERY MORNING AT BREAKFAST | AM ONLY GIVEN 10Z T0 202 OF
CEREAL IN THE PLASTIC BAG. A SERVING IS SUPPOSED TO BE APPROXIMATELY 40Z OR MORE IF IM NOT
MISTAKEN. ADDITIONALLY THE PEANUT BUTTER HAS BEEN ISSUED SHORT OF 207 AS WELL AS THE PLASTIC
CUP HAS ONLY FILLED UP HALF WAY. PLEASE CORRECT THIS DEFICIENCY SO | AM ISSUED THE APPROPRIATE
AMOUNT OF FOOD.
12/14/2019 02:36 pm R12849L
CLOSED:
<NO COMMENT GIVEN>
12/14/2019 02:37 pm
REQUEST HIDDEN
REQUEST HIDDEN
01/29/2020 12:20 pm A6887M
FLAG CHANGED
FLAGGED AS OTHER

 

 

Request Number: 313774 Status: CLOSED inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp Action User
Detail

 

 

12/12/2019 02:09 pm
ORIGINAL REQUEST:
| REQUEST FOR THE CAMERA IN THE VISITING AREA TO BE REVIEWED FOR THE VISIT THAT | REFUSED WITH
DR. DANIEL T. MALATESTA. THIS VISIT WAS SCHEDULED IN THE MONTH OF NOVEMBER 2019. INEEDA
CONFIRMATION FROM LVMPD THAT | DID NOT SPEAK TO THE DR. ON THE VIDEO VISIT ON THAT DAY. |
REQUIRE THIS INFORMATION FROM LVMPD SO | CAN PROVIDE CONFIRMATION TO THE COURT THAT | NEVER
MET WITH DR. DANIEL T. MALATESTA IN THE MONTH OF NOVEMBER. A REVIEW OF THE VISITING LOG SHOWS
VISIT WAS COMPLETED WHICH IS INACCURATE
12/17/2019 10:36 am A6887M
CLOSED:
Inmate Gould; unfortunately you cannot request a copy of our video coverage in the jail but your legal advice can. Contact
your representative to file your requests.
12/17/2019 10:36 am
REQUEST HIDDEN

 

 

 

REQUEST HIDDEN
Request Number: 374267 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 2000004904
Stamp . User
Action b etail

 

04/02/2020 01:47 pm
ORIGINAL REQUEST:
!AM JEWISH AND AM NOT RECEIVING KOSHER MEALS. ACCORDING TO MY RELIGION JUDAISM AND KOSHER
LAWS OF THE TORAH/ TALMUD KOSHER MEALS MUST BE SERVED SEPARATELY AND WRAPPED AND MUST
HAVE RABBIANIC SUPERVISION. THIS PROCESS IS NOT OCCURING HERE AT CCDC. ADDITIONALLY ABOUT
HALF THE FOODS SERVED AS KOSHER ARE NOT EVEN KOSHER TO BEGIN WITH ACCORDING TO INFORMATION
THAT | RECEIVED FROM MY RABBI AND TRIANGLE K RABBI RALBAG IN NEW YORK. PLEASE CORRECT THESE
ISSUES AND SERVE ONLY CERTIFIED KOSHER MEALS.
04/07/2020 01:03 pm R12849L
CLOSED:
<NO COMMENT GIVEN>

Page 6 of 7
* s

; — XFL ABET A
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 pags asofbee"

 

 

 

Request Number: 310818 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp : User
Action netail
12/06/2019 02:52 pm
ORIGINAL REQUEST:

TO TRINITY FOODS, PLEASEREFRAIN FROM USING SOY BASED PRODUCTS IN MY KOSHER MEALS. | CANNOT
EAT SOY IT IS AGAINST MY RELIGIOUS BELIEFS AMONGST THE FACT THAT | AM ALLERGIC TO SOY. | WAS
RECEIVING CHICKEN AND BEEF IN MY LUNCH AND DINNER MEALS AND NOW YOUR COMPANY HAS VIOLATED
MY RELIGIOUS BELIEFS UNDER KOSHER LAW AND THE RELIGIOUS LAND USE INSTITUTIONALIZED PERSONS
ACT R.L.U.I.P.A. BY SERVING UNKOSHER PRODUCTS. PLEASE START SERVING KOSHER CHICKEN AND BEEF IN
KOSHER MEALS UNDER RABBIANIC SUPERVISION

12/09/2019 03:39 pm A6887M

FLAG CHANGED
FLAGGED AS IN FAVOR OF INMATE
12/09/2019 03:39 pm A6887M
ACA CODE CHANGED
ACA CODE FOOD SERVICE
12/10/2019 07:42 am R12849L
CLOSED:
<NO COMMENT GIVEN>
12/13/2019 05:47 am
REQUEST HIDDEN
REQUEST HIDDEN

 

 

 

Request Number: 311569 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp Acti User
ction Detail
12/07/2019 10:31 pm
ORIGINAL REQUEST:

TO TRINITY FOOD SERVICE DIRECTOR... PLEASE INSPECT THE DEADMANS KOSHER TRAY FOR ALL MEALS
THAT ARE SERVED. | HAVE BEEN SERVED UN KOSHER FOODS FOR SEVERAL MONTHS AND HAVE NOT
RECEIVED THE CORRECT CALORIE COUNT DURING THE TIME | HAVE BEEN IN CUSTODY. PLEASE INSPECT
THEKOSHER DEADMAN TRAY FOR LUNCH ON 12/07/2019. THIS MEAL WAS NOT EDIBLE AND I FELT SICK AFTER
EATING THE SOY? MEAT? PORTION . PLEASE CONTACT THE HEALTH DEPARTMENT.

12/10/2019 07:59 am R12849L

CLOSED:

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your claims and
allegations. (P)
12/13/2019 05:47 am

REQUEST HIDDEN
REQUEST HIDDEN

 

 

 

Request Number: 313470 Status: CLOSED Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7F 24 U Current Location: NT 9A 39 S
Inmate Number: 5734404 Inmate Secondary Number: 1900055596
Stamp . User
Action Detail

 

12/11/2019 09:26 pm
ORIGINAL REQUEST:

Page 5 of 7
Request Réport’-"C1oseb oY

Request Number: 375228

Inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S

Stamp .
Action Detail

 

 

4/4/2020 2:29:19PM
ORIGINAL REQUEST.

Document 6 Filed 08/05/21 Pagmtd& $74820 8:21:38AM

EXHILELTA
Submitted: 4/4/20 2:29pm = ( page G6 )
Type: KITCHEN

Sub Type: GENERAL KITCHEN F

Current Location: NT 9A 39 S
User

| HAVENT BEEN RECEIVING KOSHER MEALS. PLEASE ADDRESS THIS ISSUE.

4/7/2020 1:09:25PM
CLOSED:

R12849L

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your

claims and allegations. (P)

Page 1 of 1
_ Request Report “"CLOsEby o

Request Number: 376707

Inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 $

Stamp ,~
Action 5 tai

 

 

4/8/2020 2:08:01PM
ORIGINAL REQUEST:

Document 6 Filed 08/05/21 P@gardg’ $4820 8:20:49AM °
/ EXHLBLTA ©
Submitted: 4/8/20 2:08 pm ¢ Peg TH J
Type: KITCHEN
Sub Type: GENERAL KITCHEN F

Current Location: NT 9A 39 S

User

| RECEIVED MY KOSHER LUNCH IN A STYROFOAM TRAY AND THE MEAL WAS COLD. IT WAS MARKED
8AM, HOWEVER | RECEIVED THE TRAY AT APPROXIMATELY 1015AM. PLEASE MAKE CHANGES SO
THAT | RECEIVE MY MEALS HOT. | WOULD GREATLY APPRECIATE IT IF YOU WILL LOOK INTO THIS

ISSUE AND MAKE CORRECTIONS.

4/16/2020 8:32:11AM
CLOSED:

R12849L

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your

claims and allegations. (P)

Page 1 of 1
_ Request Réport “CLOSED on

Request Number: 379894

inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S

Stamp .
Action 5 tail

 

 

4/16/2020 10:52:52PM
ORIGINAL REQUEST:

EXHEBALT A

Submitted: 4/16/20 10:52
ubmitte 6 pm (page Fe)

Type: KITCHEN
Sub Type: KITCHEN GRIEVANCI

Current Location: NT 9A 39S

User

TODAY APRIL 16, 2020 AT BREAKFAST MEAL, MY KOSHER MEAL WAS MISSING BREAD AND THE
SERVING OF CEREAL WAS ABOUT 1 OUNCE. PLEASE START SERVING MORE CEREAL AT BREAKFAST
AND MAKE SURE EVERYTHING IS ENCLOSED IN THE KOSHER MEALS. AFTER EATING BREAKFAST |
WAS STILL HUNGRY SINCE |! WAS SHORTED THE PROPER AMOUNT OF FOOD AND NUTRITION.

4/21/2020 11:37:39AM
CLOSED:
<NO COMMENT GIVEN>

R12849L

Page 1 of 1
“ Request Report c16sep OW Document 6 Filed 08/05/21 Fatyted-5AilopG20 8:12:28AM °
| CXter bert A

 

Request Number: 386958 Submitted: 5/7/20 10:08 pm ( P age. TF )
inmate Number: 5734404 Type: KITCHEN

Inmate Secondary Number: 2000004904 Sub Type: KITCHEN GRIEVANCI

Inmate Name: GOULD, STEVEN ERIC

initial Location: NT 9A 39 S Current Location: NT 9A 39S

Stamp Action Detail set

 

5/7/2020 10:08:48PM
ORIGINAL REQUEST:
| BELIEVE THAT | HAVE BEEN RECEIVING GENETICALLY MODIFIED FRUITS AND/OR VEGETABLES
WITH MY KOSHER MEALS SINCE | HAVE BEEN RECEIVING KOSHER AROUND 9/28/2019. THESE FRUITS
AND/OR VEGETABLES ARE NOT KOSHER. PLEASE SERVE ME WHOLE NATURAL FRUITS AND
VEGETABLES PURSUANT TO MY RELIGIOUS BELIEFS THAT ARE KOSHER AND/OR ORGANIC KOSHER.

6/11/2020 5:35:27AM R12849L
CLOSED:
Trinity receives certain products from a kosher approved facility and prepares all religious meals according to
specific needs which meets the basic requirement for a correctional setting.

Page 1 of 1
Request Réport-\CL6Seb oY

Request Number: 387364
inmate Number: 5734404
Inmate Secondary Number: 2000004904

Document 6 Filed 08/05/21 Frgg@egOspiofmd20 8:13:03AM °

J EXHILELET /
Submitted: 5/9/20 10:40am poge | >)

Type: KITCHEN
Sub Type: KITCHEN GRIEVANCI

 

Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39S Current Location: NT 9A 39 S
Stamp . User

Action 5 tail

5/9/2020 10:40:38AM
ORIGINAL REQUEST.

| WAS ISSUED A NON KOSHER TRAY WITH MY NAME PRINTED ON IT AT LUNCH TODAY MAY 9TH, 2020.
|] REFUSED TO EAT THE MEAL AND GAVE IT BACK TO OFFICER VALADERES P16048 WHO CALLED THE
KITCHEN TO GET IT REPLACED. TRINITY FOODS SUPERVISOR REFUSED TO REPLACE THE
RELIGIOUS MEAL AND | WENT BACK TO MY CELL WITH NOTHING TO EAT. | WILL BE FILING A LAWSUIT
AGAINST TRINITY FOR DEPRIVING ME OF KOSHER MEALS AND WILL PROSECUTE ALL EMPLOYEES IN
THEIR INDIVIDUAL AND OFFICIAL CAPACITY FOR VIOLATIONS OF RLUIPA.

6/14/2020 8:32:16AM
CLOSED:

R12849L

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your

claims and allegations. (P)

Page 1 of 1
. Request Repor Cel SSE G-NJK Document 6 Filed 08/05/21 Fade 24.8 Bho0 9:52:00AM |

 

. oe E YXHEBET A
Request Number: 389740" Submitted: 5/16/20 3:20 pm ( P age. If )
Inmate Number: 5734404 Type: KITCHEN
Inmate Secondary Number: 2000004904 Sub Type: GENERAL KITCHEN F
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S Current Location: NT 9A 39 S
SIAMP Action Detail weet

 

 

5/16/2020 3:20:24PM
ORIGINAL REQUEST:

TO TRINITY SERVICES GROUP. PLAINTIFF STEVEN ERIC GOULD THE FOLLOWING SETTLEMENT
OFFER TO TRINITY SERVICES GROUP FOR INJURIES INCURRED BETWEEN THE FOLLOWING APPROX
DATES 9/28/19 TO 3/24/20, A6 MONTH PERIOD WHERE PLAINTIFF WAS SERVED UNKOSHER MEALS IN
VIOLATION OF KOSHER LAW, RLUIPAAND THE 1ST AMENDMENT. THIS SETTLEMENT OFFER ALSO
INCLUDES DAMAGES CAUSED BY NOT SERVING PLAINTIFF FOODS KOSHER FOR PA**OVER DURING
THE PERIOD 4/8/20 TO 4/16/20. PLAINTIFF REQUESTS 2,500 BY 6/6/20 TO AVOID LITIGATION.

5/21/2020 9:03:28AM R12849L
CLOSED:
Thank you

Page 1 of 1
Request Report -- CLOSED oY“ Document 6 Filed 08/05/21 Paserd. efof&do0 7:55:20AM °

 

Request Number: 396490 Submitted: 6/8/20 8:00 pm o x sonnel
Inmate Number: 5734404 Type: KITCHEN fp J

Inmate Secondary Number: 2000004904 Sub Type: KITCHEN GRIEVANCI

Inmate Name: GOULD, STEVEN ERIC

Initial Location: NT 9A 39 S Current Location: NT 9A 39 S

Stamp Action Detail set

 

6/8/2020 8:00:06PM
ORIGINAL REQUEST:
| HAVE ANOTHER GRIEVANCE WITH TRINITY FOODS. | DID NOT RECEIVE JELLY WITH MY PEANUT
BUTTER IN MY KOSHER BREAKFAST TRAY YESTERDAY JUNE 7 AND TODAY JUNE 8. PLEASE
CORRECT THIS PROBLEM. MY MEALS SEEM TO BE INCOMPLETE. | REQUIRE ALL THE CALORIES THAT
| AM ENTITLED TO RECEIVE. PLEASE GET IT RIGHT THIS TIME AROUND TRINITY.

6/12/2020 7:48:31AM R12849L
CLOSED:

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your
claims and allegations. (P)

Page 1 of 1
Request Report -erosen

401220

5734404

inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39S

Stamp Action

Request Number:
Inmate Number:

Detail

 

6/24/2020 2:46:49PM
ORIGINAL REQUEST:

Document 6 Filed 08/05/21 Pairted 72/2620 7-5414AM °

Submitted:
Type:
Sub Type:

gman 2:46pm x tEOFT \
C aye. {3%

KITCHEN ma)

KITCHEN GRIEVANCI

Current Location: NT 9A 39S

User

TO TRINITY FOODS SUPERVISOR... ON JUNE 23 AND 24TH | DID NOT RECEIVE MY MILK AND FRUIT AT
LUNCH TIME WITH MY KOSHER MEAL. | AM GIVEN MILK TO SATISFY KOSHER LAW AND DAIRY
REQUIREMENTS ALONG WITH CALORIE REQUIREMENTS | AM ENTITLED TO RECEIVE. PLEASE FIX
THIS ERROR AND ISSUE ME COMPLETE KOSHER MEALS.

6/29/2020 7:40:38AM
CLOSED:

R12849L

No items were missing. All correctional meals are subject to change during incarceration. This particular meal
was replaced by Trinity food service with alternative items that continued to meet dietary and religious guidelines.

Thank you.

Page 1 of 1
Request Réport - CLOSED ©"

Request Number: 401308
Inmate Number: 5734404
Inmate Secondary Number: 2000004904

Document 6 Filed 08/05/21 Pant ad D5h620 7-50°A6AM

EXHEBLT A
(page 14)

Submitted: 6/24/20 8:22 pm
Type: KITCHEN
Sub Type: GENERAL KITCHEN F

 

Inmate Name: GOULD, STEVEN ERIC
initial Location: NT 9A 39 S Current Location: NT 9A 39 S
Stamp . User

Action ptait

 

6/24/2020 8:22:38PM
ORIGINAL REQUEST:

TO TRINITY FOODS SUPERVISOR... | DID NOT RECEIVE A PAPER SACK WITH MILK AND A FRUIT
ATTACHED TO MY LUNCH AND DINNER KOSHER MEALS TODAY. | IMMEDIATELY NOTIFIED OFFICER S.
NYGARD / NFD THE MODULE OFFICER IN 9A. HE STATED THAT HE CALLED THE POST 9 KITCHEN AND
ADDRESSED THIS ISSUE WITH THEM THAT | AM MISSING A MILK AND A FRUIT. MY MEAL WAS NOT
REPLACED AND | DID NOT RECEIVE EVERYTHING AS | USUALLY DO. PLEASE LOOK INTO THIS AS | AM
BEING DEPRIVED OF FOOD,KOSHER DAIRY REQUIREMENTS, CALORIES, NUTRITION.

6/29/2020 7:40:56AM
CLOSED:

R12849L

Please see previous response. Duplicate request/grievance

Page 1 of 1
Request Réport --eLosep OW Document 6 Filed 08/05/21 P@gr2e 958800 7-52-41AM

 

oo EXHIBET A
Request Number: 401694 Submitted: 6/25/20 11:02 pm ( po ye. (Ss )
Inmate Number: 5734404 Type: RELIGIOUS SERVICE
Inmate Secondary Number: 2000004904 Sub Type: GENERAL INQUIRY
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 $ Current Location: NT 9A 39 S
STAMP Action Detail wer

 

6/25/2020 11:02:31PM
ORIGINAL REQUEST:
BONNIE POLLIE, | THINK ITS WRONG THAT TRINITY SERVICES GROUP CONTINUES TO MANIPULATE
THE RELIGIOUS KOSHER MEAL PROGRAM. AS OF 6/23/2020 TRINITY HAS STOPPED SERVING ME MILK
AND FRUIT AT LUNCH AND DINNER AND ONLY REPLACE THESE ITEMS WITH 1 SLICE OF BREAD. |
WAS GETTING MILK AND FRUIT 3 TIMES A DAY, PLEASE SEND ME THE NAME OF THE SUPERVISOR.

6/26/2020 10:06:04AM B8968P
USER ASSIGNED CHANGED
FROM <UNASSIGNED> TO [R12849L] LOGAN, RAMONA
6/26/2020 10:06:554M B8968P
CLOSED:

| SENT THIS REQUEST TO THE KITCHEN LIAISON OFFICER

Page 1 of 1
Request Report - CLOSED ©"

Request Number: 401820

Inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S

Stamp .
Action 5 etait

6/26/2020 1:52:20PM
ORIGINAL REQUEST:

Document 6 Filed 08/05/21 Page red 9p 600 7:49°38AM °

Submited: 6/26/20 1:52pm  EXMEELT A
(page |G)

Type: RELIGIOUS SERVICE
Sub Type: GENERAL INQUIRY

Current Location: NT 9A 39 S

User

BONNIE POLLIE | REALLY APPRECIATE YOUR HELP. | HAVE ANOTHER CONCERN WHICH | WOULD LIKE
YOU TO ADDRESS TO TRINITY. | HAVE NOT BEEN RECEIVING 3 COLD MEALS EVERY SATURDAY
DURING SHABBAT SABBATH DAY. | REQUIRE FISH AND MANICHEVITZ OR KEDEM GRAPE JUICE TO BE
SERVED ON THOSE DAYS. FISH COULD BE EITHER SMOKED SALMONLLOX OR GEFILTE FISH WHICH
WOULD BE IN ADHERANCE TO JEWISH KOSHER LAW. ADDITIONALLY | AM 100 PERCENT POSITIVE
THAT THESE MEALS HAVE NO MESHULASH CERTIFICATION AND MEALS SERVED ARE NOT KOSHER

6/29/2020 11:22:40AM
CLOSED:

B8968P

YOU WILL NOT RECEIVE THAT MENU ON SATURDAYS. YOU ARE ON A KOSHER DIET AND YOU WILL
RECEIVE THE KOSHER MEAL THAT IS OFFERED ON SATURDAY, THE KOSHER MEALS THAT WE

SERVE ARE CERTIFIED.

Page 1 of 1
Request Report - OPE “APG-NIK

Request Number: 402673

Inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 9A 39 S

Stamp .
Action petal

 

6/29/2020 2:33:39PM
ORIGINAL REQUEST.

Document 6 Filed 08/05/21 Page 2? ofGhoq 7:56:23AM .
EXHIBIT A
( — [‘F)

Submitted: 6/29/20 2:33 pm
Type: KITCHEN
Sub Type: GENERAL KITCHEN F

Current Location: NT 9A 39 S
User

| WOULD LIKE A COPY OF THE RABBIANIC KOSHER CERTIFICATION FOR 2019 AND 2020. | ALSO NEED
THE NAMES OF THE RABBI, TRINITY FOOD SUPERVISORS FOR THE LUNCH AND DINNER MEALS.
FROM 9/28/19 TO 6/20/20 | DID NOT RECEIVE COLD PREPARED KOSHER MEALS ON SATURDAYS THE
SABBATH SHABBAT MEALS. ADDITIONALLY | HAVE ONLY RECEIVED A VEGETARIAN KOSHER AND
HAVE NOT RECEIVED FISH, TUNA, BEEF, CHICKEN OR TURKEY IN ACCORDANCE WITH MY RELIGIOUS
BELIEFS. | REQUIRE MEAT PROTEIN AND MORE DAIRY INCLUDING CHEESE.

Page 1 of 1
 

 

EH XHLBETA °

Request Number: 430081 ‘ Submitted: 9/16/20 9:56 pm (pegs { 3)
Inmate Number: 5734404 Type: KITCHEN
Inmate Secondary Number: 2000004904 Sub Type: GENERAL KITCHEN F
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7B 41 S Current Location: NT 7B 41S
Stamp Action . User

Detail

 

9/16/2020 9:56:18PM
ORIGINAL REQUEST:
TODAY | RECEIVEDTHE WRONG JELLY ON MY TRAY. | DID NOT RECEIVE THE 2 KOSHER JELLIES.
ADDITIONALLY | RECEIVED THE WRONG BREAD WHICH IS NOT KOSHER. PLEASE CORRECT THIS
PROBLEM AND GET ME THE CORRECT PRODUCTS IN MY KOSHER MEALS. | AM ALSO GRIEVING THE
QUANTITY OF CEREAL THAT | AM RECEIVING EACH MORNING. PLEASE ISSUE MORE CEREAL
EVERYDAY. THANK YOU...

9/17/2020 10:23:10AM R12849L
CLOSED:

There is no wrong jeily or wrong bread. | would expect someone who eats kosher food to know that there are
NUMEROUS types and varieties of kosher jelly and bread. Religious preferece is not required but that it comes
from a kosher facility REGARDLESS of how different it looks. ALL TRINITY MEALS AND PORTIONS HAVE
BEEN APPROVED FOR ACORRECTIONAL SETTING AND MEAT REQUIRED DIETARY GUIDELINES. | find
it strangely odd that you are the ONLY inmate that complains about their kosher meal having these alleged
discrepancies. From now on your tray will be handled accordingly and under investigation. Thank you.

Page 1 of 1
Request Report -- CLOSED ° YS

Request Number: 430352

Inmate Number: 5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7B 41S

Stamp ,.,
Action Detail

 

9/17/2020 2:44:57PM
ORIGINAL REQUEST:

(page [F \

’ Submitted: 9/17/20 2:44 pm
Type: KITCHEN
Sub Type: KITCHEN GRIEVANCI

Current Location: NT 7B 41S

User

IN RESPONSE TO LOG NUMBER 430081. ATTENTION RAMONA LOGAN, | DID NOT RECEIVE THE
CORRECT ITEMS IN MY KOSHER TRAY AS STATED IN THE GRIEVANCE. | DID NOT RECEIVE MY BREAD
WRAPPED IN SARAN WRAP AT BREAKFAST ON THAT DAY AND I NOT RECEIVE THE PACKETS OF
JELLY, INSTEAD | RECEIVED UNKOSHER MAINLINE BREAD AND JELLY THAT WAS EXPOSED IN MY
TRAY. ADDITIONALLY, | HAVE NOT FILED A GRIEVANCE IN OVER A MONTH AND | HAVE A RIGHT TO DO
SO SINCE | AM JEWISH UNLIKE MANY OTHERS WHO ARE ON THE KOSHER DIET.

9/18/2020 8:58:45AM
CLOSED:

R12849L

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your

claims and allegations. (P)

Page 1 of 1
"Request Report CHOSE ON

Request Number: 430363

5734404

Inmate Secondary Number: 2000004904
Inmate Name: GOULD, STEVEN ERIC
Initial Location: NT 7B 41S

Stamp Action

~ Inmate Number:

 

Detail

 

9/17/2020 2:53:33PM
ORIGINAL REQUEST:

Document 6

Submitted:
Type:
Sub Type:

Filed 08/05/21 FiitegOp4de20 7:45:07AM

CEXHIEET A
9/17/20 2:53 pm ( page. Zo)
KITCHEN
GENERAL KITCHEN F

Current Location: NT 7B 41 S

User

| AM REQUESTING FOR TRINITY SERVICES GROUP TO INVESTIGATE THE QUANTITY OF CEREAL THAT
| AM RECEIVING EACH DAY AND MAKE THE NECESSARY CHANGES TO AVOID FURTHER DAMAGES
WHICH | WILL RECOVER IN A FUTURE LAWSUIT AGAINST TRINITY AND AND THEIR FOOD
SUPERVISORS. | AM BEING DEPRIVED OF A NUTRITIONALLY BALANCED KOSHER MEAL AND WOULD
LIKE MORE CEREAL IN MY BREAKFAST TRAYS. | HAVE ONLY BEEN RECEIVING APPROXIMATELY 1
OUNCE OF CEREAL EACH DAY FOR APPROXIMATELY 2 MONTHS AND EXPECT ACTION TO CORRECT

THE PROBLEM

9/18/2020 9:09:15AM
CLOSED:

R12849L

Trinity thanks you for your concerns & suggestions! Trinity Food Service Director notified and will look into your

claims and allegations. (P)

Page 1 of 1
— Se 00045-APG:NIK Dectiment 6 riba 08/05/21 PhgXtYd SaL7 ZF a

meee, a _ Page [ ) ‘9

yah

 

 

 

 

 

 

 

 

 

 

 

  
  

   
 

 

   
 

“8 f
NT ee Hh ° MEAL TRANSMITTAL ONLY

WV Dinner |
; AY: .
4 Four Co, we

Cyrweese lasmmroll F | |
4 CoOK IES © . Pi. MEAL Breakfast Lunch sh
4 breads aa pienatul pt et Cook who made meal: Un g tte >. =f Kuno

~~ | \ Do not sign off until y eu are gure one of fipse Ut sms are In this meal,

S04 ad ( a pnature bf Supervisor Inspecting meal t IN ft Ly a

ST ee Do not sign off until you are sure Hone-of tage fens ard i
a Tra IGN _ Ponot sign off until jou are sure ase | care tis maa

 

eee [|Meat number: SHIPPED BY:
Mpol we. 7 ; |
9 Duter S fi h__ Dies) kosenss TOTAL MEALS DELIVERED:
Spor K

 

 

 

 

 

 

 

 

 

 

 

OFFICER $ ~ oF
GFFICER
Ns ¢
“e
wy my .

 

 

 

 

 

 

 
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Pact 4a Bacy B

 

(PIge 2)
MEAL TRANSMITTAL ONLY s
’ , 3
INMATE NAME: O-lexiein CLIC , Cad De 1344 ou 4

DIET: Ks Breotklasf-

 

    
 
 
 
  

 

~)
pap oN DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou 8 S
DAY: 3 <t
DATE: SHIPPED TO:

4
4
{

$
g
4
3
5
3
z
¢

Dinner /
Do nat signoff until you are sure none 0 shih ea.

Signature of Supervisor inspecting meal: _
Do not sign off until you are sure none of these items are in this meal.

 

fo
33
ef 8
~N\
Y
VO
a g
D
(> vy

Meal number: SHIPPED BY:

 

REG MEALS: O DIETS: © KOSHERS: g { TOTAL MEALS DELIVERED: _1

 

. WV
OFFICER SIGNATURE: WM) Ys? ARRIVAL TIME: lo 10 P ID #:

OFFICER COMMENTS:

 

 

 

 

This form tracks inmates who continuously have discrepancies with theit
to ensure that they are receiving them without error.

   

 

 
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 ax PARE] #5

 

 

 

(page F)
- MEAL TRANSMITTAL ONLY
e INMATENAME: (yowdd, Sieve we 573 ‘Hod
| DIET: Kosher 1B! S
DELIVER ALL SIGNED PAPERWORK TO Trinity Services Group
SHIPPED TO: v.

 

MEAL: Breakfast = Lunch Corner >

Signature of Diet Cook who made meal: (4 Lette ~~) WV Wat WV
Do not sign off until you are sure none Llness items are In this meal.

Signature of Supervisor inspecting meal: yt bee _| ra Oday ss cnacrodie.

Do not sign off until yo are sue none of these items are In this meal.

Meal number: SHIPPED BY:

 

REG meats: Q DIETS: # Cy kosners: Fl TOTAL MEALS DELIVERED;

OFFICER SIGNATURE; / 54/94 anavactme 24) we (SOF

 

orFicercomments: /wese “Jarde. aris. af f breads iy bok ies
Ad vbbing 3 3_ by. HEN 3 bak 14 DTS. { C00! we, Spork,

 

 

This form tracks inmates who continuous’ hve discrepancies with their trays
to ensure that they are receiving them without error.

 

Post 9 officers please sign this form when needed so that there is proper
documentation on these snecific inmates. a
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Pale XteGLT &

(page. 4 )

MEAL TRANSMITTAL ONLY

INMATE NAME: Go| oo S. Lie, nd 44 HOU
DIET: Keser

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

DAY: ; LU . S
DATE: SHIPPED TO: B

MEAL: (Breakfast_/ Lunch Dinner

Signature of Diet Cook who made meal: Wi n> Shik

you: Tore econo of these Items are In this meal.

 

 

   

Signature of Supervisor inspecting meal:
Do-not.signoff until: tilyou'a ‘are-sure none of f these I items are in this. meal.

Meal number: SHIPPED BY: WAQ

 

REG MEALS: DIETS: 1 KOSHERS: 0 TOTAL MEALS DELIVERED: _L

OFFICER SIGNATURE: ARRIVAL TIME: ID #:

sesicenconmnenrs, Ct break | [ lade I Cerexk Dae:
DeleAr i pte LO. | appre

 

 

 

 

  
 

iscre pa ncies with their trays
without error.

This form | tracks inmates who « continuously ha |

to ensure that they are receivingt

 

 

Post 9 officers please sig , his form: 1when needed : so that there is proper
documentation on these specific inmates.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page & pr6zRgy B

 

 

 

 

 

 

    

 

 

 

(Pages )
MEAL TRANSMITTAL ONLY
4 ImaTeName: Captid, Seven ne 673 4404
DIET: kosher” 18-41-S
E SIG Al Te i ces Grou
pay: [ues
pate:__ Flo4 foo SHIPPEDTO: a
MEAL: Breakfast Lunch» Dinner
Signature of Diet Cook who made meal: / /{_} ‘a LINK
Do not signoff. until! these items are inthis meal.
Signature of Supervisor inspecting meal <x, on
Do not sign off uBpiryou are sure:none of these items are in this meal.
Meal number: SHIPPED BY:
+
REG meats: Q DIETS: £O KOSHERS: gy l TOTAL MEALS DELIVERED;__1

OFFICER SIGNATURE: S{G@o FAS arava tive, SAL onl’ a £Y

 

OFFICERCOMMENTS: £ | erenhne, Lasa. ace Be NOWICS. + br ted
Bbpubers., Jdressina, 3 Ctrrots | Cool up, Spork,

 

 

This form tracks Inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there Is proper
documentation on these specificinmates.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 _ Page Pf P33 TF BB

(page © )

MEAL TRANSMITTAL ONLY

« INMATE NAMEd ae } te Seven ore S72H OY

DIET:

 

CoQ

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

i
SHIPPED TO: 4 RB UL} Sf

JZ Lunch Dinner

   

 

 

 

Signature of Diet Cook who made meal:
Do not sign off until you are sure none of these items are In this meal.

 

 

Signature of Supervisor inspecting meal: -
Do.not sign off until you aré4ure none of these items.are inthis med.

 

 

 

Meal number: SHIPPED BY: _{_ . 6
REG MEALS: Q) DIETS: 1 KOSHERS: 0 TOTAL MEALS DELIVERED: 1
OFFICER SIGNATURE: ARRIVAL TIME: ID#:

 

 

 

 

 

Post 9 officers please sign this form when needed so that tharos proper
documentation on these specific inmates.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 PEaKH-Pi Bay B

(poy "TY

MEAL TRANSMITTAL ONLY

wate name: Crpitld _steven we 51> 44d
DIET: Kosher 18 LI. 5

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

 

 

pay: Thr

pate: 1O|t]20 SHIPPED TO:
MEAL: Breakfast Lunch

 

 

Meal number: SHIPPED BY:

 

REG MEALS: O DIETS: 2 0 KOSHERS: $ | TOTAL MEALS DELIVERED; _1

G
OFFICER SIGNATURE: KA Scy WV

ARRIVALTIME:_ sD #:

 

OFFICER COMMENTS: #2847] ayaen Ved. UD Ke

4 Bread | Cool up butters . Salad. OOYk
2.2" dressing

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

 

 

Post 9 officers please sign this form when needed so that there Is proper
documentation on these specific Inmates.

7
S
*
*
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 PhgXédGr ESET &

/ ain ¥ )

MEAL TRANSMITTAL ONLY

INMATE NAME: LE ID#

pit:  Kosnay

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Group

oat $0 SHIPPED TO: NFHS

 

 

 
 
 
 
 

Dinner

Signature of Diet Cook who made meal:
Do not sign off unt

 

a aah omen enn mmennengmers eeeroanh ese oaae cua —
are sure none of these items are in this meal.

Signature of Supervisor inspecting meal:
Do not sign off until you are sure none of these items are in this meal:

Meal number: | SHIPPED BY:

 

REG MEALS: 0 DIETS: 1 KOSHERS: 0 TOTAL MEALS DELIVERED: 1

/
OFFICER SIGNATURE: 7 (ipa fo ARRIVAL TIME: we: [D2Pox

OFFICER COMMENTS: OAD EAA HED OB 2. CAQS , \ Cereal
Ddlvrs- Pin. sven, Spotl, Miley uk loread,
\ Robe sO. Miraarin.,

 

 

 

Fovuniantatlgn. on ssied specific inmates.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 3604AecBel GB

 

 

 

 

 

   
  

 

 

(page T)
MEAL TRANSMITTAL ONLY
INMATE NAME: (0ue fe’, Stevens ip#t 573 44404
DIET: Kosher 78 -41-S
DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou
oT
pay: 1Ue@s -
DATE:__ lO} lo | BD SHIPPED TO: 7m
MEAL: Breakfast Lunch Ginnes)
Signature of Diet Cook who made meal:
Do not sign off until yéu are sure nbde of these items are In this meal.
Signature of Supervisor inspecting meal:
Do not sign off until you are sure none of these items are in this meal.
Meal number: SHIPPED BY:
REG MEALS: Q DIETS: € O__ sosners: = / TOTAL MEALS DELIVERED: _|

  
  

wen we LPEC on [Y08

OFFICER COMMENTS: Vea. Stew), 4 Cbddkies , Lt breads
B loutter 2 dressing, 3 Carrots, | Cool up, Spork,

OFFICER SIGNATURE:\ Wi LV

 

 

This form tracks inmates who continuously have discrepancies with their. trays
to ensure that they are receiving ‘them’ without error.

Post 9 officers please sign this form when needed so that there is proper
documentation on these specific inmates. ~~.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Pagexoepa Ty

 

(poze 12)
MEAL TRANSMITTAL ONLY
ts imate Name: (pce! d, Sven Int _ 573 Y404.
DIET: K Osher 7€-10-u

 

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Group

pay, Led.

pate: /O/26/a0 SHIPPED TO: t

MEAL: Breakfast Lunch Conner )

Signature of Diet Cook who made meal: _ Z
Do not sign off until you are sure none bit hese items are in this meal.

Signature of Supervisor Inspecting ye

Do not sign off until you are sure none of these items are In this meal.

 

Meal number: SHIPPED BY:

 

REG MEALS: 0 DIETS: e © KOSHERS: Ee f TOTAL MEALS DELIVERED: 1

OFFICER SIGNATURE: /\ le 7é 3 L ARRIVAL TIME: |3 48 ID #:

OFFICER COMMENTS: $f

Sfa_i0] G f., H cookies , “Lbreads
FB putters a dressings Salad, | Cool xp, Spork

 

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there is proper
documentation on.these specificinmates. ~~.
Case 2: 21- -cv-00045-APG-NJK Document 6 Filed 08/05/21 eT B

(pepe (/)

 

 

MEAL TRANSMITTAL ONLY
INMATE NAME: _{’ ‘Ww idl , Skve KD we L193 440 yf
DIET: Poser We-1e-u

 

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

 

 

SHIPPED TO: &,

MEAL: Breakfast Lunch (Ciner )

Signature of Diet Cook who made meal: | Jy (tte. Ve nied
Do not sign off until 3 are sure nong bf these items are In this meal.

Signature of Supervisor inspecting meal: Ua wlan WAL

Do not sign off until you are sure none of these Items are In this meal.

Meal number: SHIPPED BY:

 

REG meats: O DIETS: 4. —_ KOSHERS: g TOTAL MEALS DELIVERED: __|

Dretil ;
OFFICER SIGNATURE: Alsé 14 ARRIVAL TIME: ID #:

oFFicer COMMENTS: Fever thie LAS. ef &.06 a 6 4 breads
Bbuttls , & tres 2114, (Carrots, | boolup , Ssppric _

 

 

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.
\

Post 9 officers please sign this form when needed so that there is proper
documentation on these specific inmates. ~~.

™~
 

MEAL TRANSMITTAL ONLY
& iINMaATENAME: (4o0uld, Slevin we SIZ9Y0Y¥
it: «KOSher Te-10-U

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

 

 

SHIPPED TO: t

MEAL: Breakfast Lunch ( inne?)

Signature of Diet Cook’ who made meal: Qunkuvo

Do not sign off until av are sure nore of these items are In this meal.

Signature of Supervisor inspecting mea: Se —_—____

Do not sign off until yeu re sure none of these Items are In this meal.

Meal number: SHIPPED BY:

 

REG MEALS: O DIETS: @ O cosners: #& | TOTAL MEALS DELIVERED: _|

OFFICER SIGNATURE: ElSuly H arrwattime: [| 01 442 ID #: Sto TSF.

OFFICER COMMENTS: Beet SEU), obrtad, t Cookies, 3 bust€rs

 

 

 

 

This form tracks Inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there is proper
documentation on these specific inmates. ~~.
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Péot Potbelly = bs

 

(page (3)
MEAL TRANSMITTAL ONLY
INMATE NAME: Gould, Sevtn. ID sIaldoy
DIET: Kosher 7€-10-Lt

 

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

 

pay:_ Thier
DATE: 10/29 ]a0 SHIPPED TO: t.

MEAL: Breakfast Gncb) Dinner

 

Meal number: SHIPPED BY:

 

REG MEALS: 0 DIETS: =e O KOSHERS: S / TOTAL MEALS DELIVERED; 1

OFFICER SIGNATURE: KI SOY"

ARRIVAL TIME: ID #:

OFFICER COMMENTS: Meg. Slew, 3 lPOKIES, A briads,

dressing stad, | Cool up, Spor ke

 

 

 

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there is proper
documentation on these specific inmates.  ~~s,
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page 24 9127-7 Se B

 

 

 

( Poge /)
MEAL TRANSMITTAL ONLY
INMATE NAME: Could Sleven ie 4573 4409
“ DIET: "7e-10°U
DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou
DAY:_ ZL k
DATE:___ 11) 520 SHIPPED TO: t

MEAL: Breakfast Lunch Dinner

 

Signature of Supervisor inspecting meal: Show

Do not sign off until you are sure none of these items are in this meal.

Meal number: SHIPPED BY:

 

aid

re meats: O DIETS: eg O KOSHERS: Be j TOTAL MEALS DELIVERED: _1

OFFICER SIGNATURE: eck. Q~~ ARRIVAL TIME: O S>-6 on) ( 5¢ YL

_ OFFICER COMMENTS: Veg. Slew, 3 fookie , 4bread , 3 LuHers
HX dressing, Wad, (Cool LP, Spork

 

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed'so that there is proper

documentation on these specific inmates. ~%s,

~
Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Pagk&-eteez77 B
* —_

 

mo, (pry 15)
MEAL TRANSMITTAL ONLY
INMATE NAME: (Cyould. Steven ID# 51712 yd6 y
DIET: Kosher 7-10 -Ub

 

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Group

 

SHIPPED TO:

   
   

MEAL: Breakfast Dinner

Signature of Diet Cook who made meal:

Do not sign off until you. arg sure none ofthese items are in this meal.

Signature of Supervisor inspecting meal: y 4A.
Do not sign off until you are sure none of these items are in this meal.

Meal number: SHIPPED BY:

 

REG MEALS: 0 DIETS: = O KOSHERS: € | TOTAL MEALS DELIVERED: l

SL 1% l-+ ARRIVAL TIME: 0 438 ID #: [Sot
Car tofs

 

0B, Vie , SCOOKIeS, Words
2dlressing,, | wolup, Zbuser, $Spprt

 

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there is proper
documentation on these specific inmates.
{

- Signature of Diet Cook who made meal: Unuetie

 

Case 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Page Xe bes LT=

 

' : ( prrge /€ )
MEAL TRANSMITTAL ONLY
INMATE NAME: Cowka Shun Ip¢ STHUYOU
IET: Te 1O-U

 

DELIVER ALL SIGNED PAPERWORK TO Trinity Services Grou

 

 

SHIPPED TO: g.

  

MEAL: Breakfast (lan

Do:not sign off until: yous are sure none of these Items are In this meal.
Signature of Supervisor inspecting meal: Jal Miro

Bo not sign off until you are sure none of these Items are In this meal.

 

Meal number: -- SHIPPED BY:
REG MEALS: 0) DIETS: ee KOSHERS: ca TOTAL MEALS DELIVERED: _ 1
OFFICER SIGNATURE. L/SUI9FH aravartine: 12.15 py ISGl9

 

OFFICER COMMENTS: SOY , Qi én PLANS , y i cé , ai cessing , 3buitlers
4 Cookies 4rinds, [C00luP, seer.

 

 

This form tracks inmates who continuously have discrepancies with their trays
to ensure that they are receiving them without error.

Post 9 officers please sign this form when needed so that there is proper

documentation on these specific inmates. my
 

 

 

“Tl

~”

 

 

 

 

 

 

 

 

 

 

 

 

lof Diet Cook who made meal:

4

of Supervisor Inspecting meal:

  
     
  

Do not sign off until yéu are sure no e of

 

 

thase items are in this meal,

 

 

 

 

 

Do not slan off une you you are sure none of

ea number: SHIPPED By:

these Items are in this meal,

f

 

A7of62.
be 2:21-cv-00045-APG-NJK Documentlé Filed 08/05/21 Page EC XHERET B
MEAL TRANSMITTAL ONLY
|| Wwatewame: Gould, Sever Ips 574 YOY
|
DIET: _ Kosher
bot
Thurs | ‘
Waa SHIPPED To;
7 MEAL: _ Breakfast — Lunch (Bimmer)
gnaturdo' I 4

 

 

 

 

4 Coories oe | yee

ads

DIETS: | EO vosnens:| | TOTAL meals Deuvereo, ]
FICER' SIGNATURE. S664 G ARRIVAL TIME: ID
| bi cahe ,
FICERCOMMENTS; BOY £0 SL, Corn, Aodlressing, B udlers
oa , ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

my

 

 
 

 

 

 

 

Case. 2:21-cv-00045-APG-NJK -Document 6 ‘Filed08/05721 Page ES Pert B '
(page | o)
MEAL TRANSMITTAL ONLY ot
INMATENAME: Gould, Slev.2n IDs cepied
DIET: Ko Sher Felouw
pay:_| || Adea - 2
DATE: it Lio} 2D SHIPPED TO; __|
~ MEAL: Breakfast Dinner

 

 
  

Signat set of Diet Cook who made meal: |W ae

Do not sign off until you arg-sure Ont meal,
Signatu 4 of Supervisor Inspecting meal: "OS on

Do not sign off until you are sure none of these Items are In this meal.

Vieal number: SHIPPED BY:

 

 

fr wea ¢ piers: kostiers:_ = (ss tovamealsoeuivereo:_1

£3

oneIcet $ GNATUREN “ULL LV ummm RIlo ob 1704

ore hens So u OASin 020s , } Cookies, Woread, 3 butler

eolie ng, LCL Wo, pork

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

21 Page 62 0104 m7
be 2:21-cv-00045-APG-NJK Documenti6 Filed 08/05/ aye G2 t.G— B
H . ( page | 7 )
_ MEAL TRANSMITTAL ONLY .
{i mare wame: Gowld Steven IDe S73 | yo
: | DIET: Kp : Te. 10 UL
ay. IL] Mow.
BATE:, fhe} a0 SHIPPED To;
MEAL: Breakfast Lunch (Ciner)
fra of Diet Cook who made ‘Meal: f lg Vig n
aan of Supervisor Inspecting meal:
Meal number: SHIPPED BY:
rh MEAL DENS: gO kosters:|  <e / TOTAL MEAIS DELIVERED; |
| i
CHFICER SIGNATURE, Wurerwe Annwatriae, 02S _ wh lo JOY
| Brvccoli
GFFiceR COMMENTS: Liw, BBO peang |
Mehals, A puters, 2 dressila _IC001,09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t Filed 08/05/21 Page iO REBT B
H Glie 2:21-cv-00045-AHG-NJK Document ¢ (page CO)
, MEAL TRANSMITTAL ONLY
INMATE NAME: \Gould Steve, _Ipe S73 \vyod
| DIET: Koshelr- ‘Te -lo- W
! DELIVER ALL SIGNED PAPERWORK fo Tun Ices G
AY. IL Sey Mea.
ATE: (1 ]23|ao | SHIPPED To: __
MEALt
Sena 4 of Diet Cook who made
‘ conto
tenatu of Supervisor Inspecting
Do not sign o;
| eal number; __ SHIPPED :) —
' ME : oO : E [ :
| m4 PETS! | FO Koshers:| TOTAL MEALS DELIVERED; J]
GRFICER SyonaTuRe ARRIVAL Time; 4, LO ID YI y
!
OFFICER COMMENTS; Cheese Tort. 3 Cookies breads Qlad
i ebilup, 2 dressing, 3 butter! | spork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
: —-
UT

 

 

Signatu

=.

¢ Meais:

FICEH

FRICER IC

 

 

 

 

 

hee number;

 

 

DIETS:

lof Diet Cook who made meal:
: DO not sign off until y

is

Do not sign off until you ar/sure none

d of Supervisor inspecting meal:

e 2 HHl-cv-00045-APG-NJK Document 6 Fild

. MEAL TRANSMIT

d 08/05/21 Page Rybisi 77 [3
( p wa “% | \

}

 

 

  

 

 

 

TAL ONLY
i (- Steve my S)3440Y
i pet: Kosher “)e-/0-U lo~y
a turds :
ATES, > ‘ on SHIPPED To;
MEAL: unch Dinner
Signature

ae

 

 

0

SHIPPED By:

ene meal,

off these Items are In this meal.

<<
.

KOSHERS; L #4 TOTAL MEALS peuveren, Ae

Co’s neat In Kilcher,

 

IGNATURE:

 

 

  

i

ARRIVAL Time: ID Fe

 

 

COMMENTS: ete thik Hokies Kaha Breed,
feast butler Qeeple iL, 1 Evil laps,
!

mopeene

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

. 6 [2
5-APG-NJK Document 6 Filed 08/05/21 Page ER Frere TTB
“il 2:21-cv-00045- (P ae ZZ. )
| MEAL TRANSMITTAL ONLY
| vid rn TY YOY
! per; sewer
‘
fer | Rv cian,
ATE:; LA=lf-avad SHIPPED TO:
| CF
MEAL: Breakfast ch Dinner
Slenaturdlot pf Diet Cook who made meal: __
Do net sign off until you are sure none Wier meal,
spnatur of Supervisor Inspecting meal: sho Q
Do not sign off Until you are sure none ofl these items are In this meal.
Ne number: SHIPPED By:
iM
ich MEAL oes: L® KOSHERS: | TOTAL MEALS DELIVERED;
, . —Y im s 1
|
.
i
GF CEH SIGNATURE: _ | [ Lh 6 7 / ARRIVALTIME: ch
—T
L
CIceR chwments; aoe Wee eee 3 Cadtacs onl, B72
s Wd 0 by Lee, Lovet LALA “4 poh rr fy 0
Goin. (Sok, aa, pepen IDvo Lok
q |

x

 

 

 

 

 

 

 

 

 

 
 

 

 

we

 

ICER

FICER:

na

e 2:21-cv-00045-APG-NJK Document)

MEAL TRANSMIT
NAME:

6 Filed 08/05/21 Pah

 

Pex rer B
( rae. 73)

 

 

, i
per: KOslew

 

 

/

MEAL: Brea

nee
of Diet Cook who made meal: __ 2

Do not sign off until you are sure none

of Supervisor inspecting meal: SEP ou.

Heal number:

 

 

ae

 

DIETS: —___@Q KOSHERS; |

 

 

 

 

| these Items are in this meal,
SZ
Do not signoff until you are sure none these items are In this meal,

SHIPPED By:

TAL ONLY |
&g 1H S 7 AFYOCSL
r n Gri
SHIPPED TO;

 

 

i=
inch) Dinner

 

y

 

—O) |

TOTAL MEA

sewarrone, LICE ID H:

IS DELIVERED;

/YVO2

 

 

 

 

 

 

 

 

 

 

 
 

 

| Pa Terry B
@ 2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 PEERY

(poy 24)

NAME: ( ~
| DIET: _ Yoshor

| ER ALU SIGNED pape RK TO Trinity Services Group
| DAY; HRCal |
(yore 1Q-AS20

SHIPPED To;
i i

| MEAL TRANSMITTAL ONLY
| INMATE NAME: { sould Sy

= CCL we 5 7 BAY

 

 

 

 

 

 

 

 

| MEAL: Breakfast |

Pond

 

inch Dinner
® * i}
S gnaturd of Diet Cook who made meal:

(/>
Do not signi off until you are sure none of

of these Items are In this meal,
| 1 :
of Supervisor inspecting meal: Cay

Do not sign

 

Signatu a a

ioff until you are sure none of these items are in this meal,

| en number: | SHIPPED

 

 

 

ih, |
th ay DIETS: “~-e © kosHers: | $P (__

 

 

 

 

 

TOTAL MEALS DELIVERED; l
1 |
4 FICER SIGNATURE: .) [ Cages ARRIVAL TIME: 1D
|
PICER Cp wamenrs: 4- Proad | + wee dihic
nt o- butley A eaas
HI l- apply I= Woe,

 

| —_b_ Spork

 

 

 

 

 

 

 

 

 
 

6 Filed 08/05/21 Pa Perr B
fe 2:21-cv-00045-APG-NJK Document, rea

(page 2S)
| AL ONLY
WDiste. wa SIA GOS

TO Trinity Services Group

 

 

 

 

 

 

 

 

 

 

AY:
br mre MAR)

>

 

 

 

 

 

 

 

 

 

 

 

 

; SHIPPED To;
MEAL: Breakfast inch (inner )
S gnature of Diet Cook who made meal: | y
Do not sign off until YOu are sure none ot ewems are in this meal,
Audi -
Signatu d of Supervisor inspecting meal: AD L AA Zh.
Do not sign; ‘off until you yu are sure none of these items ar are in this meal,
I
Mea number: | SHIPPED By:
act nu DIETS: 4 KOSHERS; | Q TOTAL MEALS DELIVERED; |
|
:
: a
OFFICER {ISNATURE: . J OVS ARRIVAL TIME: IDB:

 

 

;

if |
Tope L pPesadd 4 ae eed & ae,
Ab ae ih trl “

 

SS
—

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OMIMENTS: Salad, 2

  
  

py

 

 

Documenti6 Filed 08/05/21 PPO RHTBLT C
Hho 2:21-cv-00045-APG-NJK 0 )
y f SD . . / | (page LE
| MEAL TRANSMITTAL ONLY
} }
{ ”
|| WNMATE NAME: aovid _Sienen Ibe STAHYOY
i pet: K0snor Te-10-U
| RAUL SIGNED PAPERWORK Yo Trinity Services Group
DAY: | bn 0 |
dare: 2-21-20) SHIPPED To:
i |
MEAL: Breakfast | inch
Slgnaturd lof Diet Cook who made meal: Serene v
° Do not sign off untit you are s e ofthese ter are In this meai,
Signatu a bf Supervisor Inspecting meal: __ ( E |
Do not sign off until you are sure notte of these Items are in this meal,
- |Meal number: SHIPPED BY: ___
f |
i !
l Meals DIETS: j KOSHERS; | Q TOTAL MEAIS DeLiveReD; |
|
|
of FICER SIGNATURE,

sravar tiny ID H: LY AZO a

 

 

 

OFFICER italian dvessing PALETL dou ,
t Eisteek bieads 4 cabiec, 2 pike Ico wah speek
Lind | pasta.

 

 

 

 

 

 

 

 

 

 

 
 

DAY:

He 2:21-cv-00045-APG-NJK Document

D

MEAL TRANSMn

INMATE NAME: Gould, — Slevey

Filed 08/05/21 Pad

TAL ONLY
l

| EXreLT B
(page Z/})

Yio

 

Kocher

DIET:

 

 

 

 

 

 

f

pares

gnatuy

Signatu

 

 

 

ae

Mea number:

 

MEAL: Breakfast

of Supervisor Inspecting meal:___ \
Do not sign off until you YOU are sure one of

 

DIETS: d KOSHERS; ||

GNaTurE, £: iSeiVt

MMENTs: SOY FiCe | 3 C20)

   

SHIPPED By:

1

|

 

Te (0 te.

RYO Trnty services Group

SHIPPED To;

 

   

these Items are in this meal,

TOTAL MEA

OS 22

ARRIVAL TIME:

Kies Ubyreaol

 

-S DELIVERED; 1

wk: (S69

 

Shutter; “Zaesing, by (a

 

‘rots, | gal ylo

 

 

 

 

 

 

 

 

 

 

 

 

 
oO

 

 

 

 

 

 

 

FICER

ICER

 

 

 

     
 

 

 

 

cd
Lat Ave scing, ,
: iJ

  

ty

3

MMENTs:; 0 Y

 

 

 

 

 

Document 6 Filed 08/05/21 Payb £8 y)/9@-p29-7~ B
ae 2:21-cv-00045-APG-NJK (page @F)
MEAL TRANSMITTAL ONLY
||| NMaTENAME: Guid — Steyein Ine SI3HYOY
Dit: __ kosher 1e-id-u_
; DEUER ALL SIGNED PAPERWORK Yo Trnty Services Group
pay: I ITTHes |
eae lo [aayao SHIPPED To; _
a
MEAL: Breakfast Conch Dinner
nature of Diet Cook who made meal: _{ Le rk . ‘ “y LOK ns _
: Do not sign off until yoI are su nonY of these items are in this meal,
sgnatu bf Supervisor Inspecting meal: L |
Do not sign off until you are su: these items are In this meal,
Meal number: SHIPPED By;
if !
fei ne bers: kosHers:| 0 tora MEAIS DELIVERED; J

ARRIVAL TIME: o YEE" ID W: St fb

rice A t.nokies A bread
[ Moolup ” Carrols

Putter

 

 

 

 

 

 

 

 

 

 

 
 

 

PO NRIBIT B

 

 

 

 

 

 

 

 

 

B Fj 08/05/21 Pal
{ fle 2:21-cv-00045-APG-NJK Document 6 Filed p
MEAL TRANSMITTAL ONLY
| INMATENAME: (apuld  Siey _wwe 574
| !
| pet: K 0Sher /e-1d-U _
DAY: Tues.
| fare 12129 (20 __ SHIPPED To;
tI
| MEAL: Breakfast
Signature of Diet Cook who made meal: | : Mitki. * ,
° Do not sign eff until ¥ ond
Signatuta bf Supervisor Inspecting meal: ¢ , | /
Do not sign off until you are su of are in this meal,
Meal number: SHIPPED BY: |
Vy | |
7 |
wh

FICER

ICER

ct

 

 

 

 

 

 

 

GNaTURE,__£ (S6/4 [7

Mments: BONS poiotos

DIETS: ——___£ O KOSHERS: |

 

 
 
 
 
  

gl

ARRIVAL TIME: | 126

HUOY

 

 

 

TOTAL MEA

ID Hs

S DELIVERED; J

ISGIF

yi

 

 

 

a

12 butters, Aduessing, Si lad, | Cola

 

+P Oookies |

 

|

 

 

 

 

!

 

 

 

 

 

 

 

 

 
 

 

 

 

 

Page es of 62 :
2:21-cv-00045-APG-NJK Document 6 Filed 08/05/21 Pag EX HLBE B
Cag a!
1 i ’ ¢ page % oO)
MEAL TRANSMITTAL ONLY
even ine SISHU OW
! Hilo

 

 

 

 

 

 

 

 

SHIPPED TO;

MEAL: Breakfast Lunch Cotnner
Bnaturd lof lat Cook who made meal: _ G High

Do not sign off untit yOu are sure n

 

 

 

 

 

one of {thee te items gre in this meal,

isnature bf Supervisor inspecting meal: ¢-~ Sf oO

Do not sign off until YOU araahre hone of ‘SMS ara in this meal,
hes number:

SHIPPED By:

 

 

 

: DIETS: —___£_O. KOsHeRs: | ( TOTAL MEA\S DELIVERED; J

 

HFICER SiGNaTuRE, \_ | / “7 228 ARRIVAL Te iDb

i

 
 

‘i mr) f Set
ICERCOMMENTS: SOU Oct

Lf ACSIA

 

A eods 4 breads 3 butlers

 

 

 

 

| Zdvessing, Salad Croley | Spork

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

3

MEAL TRANSMIT

TAL ONLY

_ID# 577

Quou

 

 

 

 

 

OFFICER

ICER

 

 

 

 

MEAL: Breakfast Ch

of Supervisor Inspecting meal: aw
Bo not sign off Until you are sure none off

Meal number:

 

 

if

t

cq

 

RK TO Trinity Services Group

pf Diet Cook who made meal:
Bo not sign off unt are sure no these Ite

    

SHIPPED By:

Te-lo-w

SHIPPED To;

 

 

a

Dinner

 

We in this meal,

 

 

 

 

 

lof , ’
1-cv-00048-APG-NJK Document6 Filed 08/05/21 PasgSIViRry 72
rT 2:2 -CV- ~~ ’ : .

(page. B()

DIETS: =O KosHers: | | TOTAL MEALS DELIVERED, J
wf .
GNATURE, J HS G _—__. ARRIVAL TIME: IDs
butters
MMENTS: Soy rice , 7 teks, +t breads, 4 alriasung
adr lunpios !

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

oe 9

ent 6
fp ov 00045: APG-NIK Docume

MEAL TRANSMITTAL ONLY

   

Filed 08/05/21 Page 640f®H/LBKT B

nh | TaHUoY

 

 

 

 

 

 

 

 

i
t
|

FICER

ICERICG

MEAL:

rdiof Diet Cook who made meal:

30 net sign off until youure sure none of fos
nt Pf Supervisor inspecting meal: Ahh

Do not sign off until YOu ara sure n

 

are:

Meal number:

 

 

LENSE

non

      

Breakfast

DIETS: ¢ O KOSHERS: |

 

 

 

 

one off these Items are In this meal,

SHIPPED By:

2 |

 

TOTAL MEA\S DELiveReD; J

 

i

—farivas Time: —_—___

 

le S, 4 breabls 3 bute

 

 

 

 

 

 

Llbol v2, SR0r kK

 

 

 

 

 

 

 

 

 

 

 

 
